Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160962 & (19)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160962                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 351347
                                                                    Wayne CC: 87-010096-FC
  TERICO LEWIS ALLEN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 24, 2020 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of People
  v Manning (Docket No. 160034) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case. The motion to remand and appointment of an expert remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2020
         p0622
                                                                               Clerk